Exhibit 10.1

AMENDMENT AGREEMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

This Amendment Agreement No.1 to the Registration Rights Agreement (as defined
below) (this “Amendment Agreement”) is entered into as of February     , 2016,
by and between Great Basin Scientific, Inc., a Delaware corporation (the
“Company”), and the undersigned holder (the “Holder”) which is one of the
investors listed on the Schedule of Buyers (“Schedule of Buyers”) attached to
that certain Securities Purchase Agreement between the Company and all of the
investors listed on the Schedule of Buyers (the “Buyers”) dated December 28,
2015 (the “SPA”) with reference to the following facts:

A. On December 28, 2015, the Company and the Buyers (as defined in the
Registration Rights Agreement) entered into the SPA in relation to the issuance
and sale by the Company and purchase by the Holders of: (i) that aggregate
principal amount of senior secured convertible notes of the Company, in
substantially the form attached to the SPA as Exhibit A (the “Notes”), set forth
opposite such Buyer’s name in column (3) on the Schedule of Buyers (which
aggregate principal amount of Notes for all Buyers was $22,100,000) and
(ii) related Series D Warrants, in substantially the form attached to the SPA as
Exhibit B (the “Warrants”), representing the right to acquire that number of
shares of common stock of the Company, par value $0.0001 (“Common Stock”), set
forth opposite such Buyer’s name in column (4) on the Schedule of Buyers (as
exercised, collectively, the “Warrant Shares”), which totaled in the aggregate
3,503,116 Warrant Shares.

B. The issuance of the Notes and the Warrants occurred at a closing on
December 30, 2015 (the “Closing Date”).

C. In accordance with the terms of the SPA, the Company agreed to provide
certain registration rights under the United States Securities Act of 1933, as
amended and the rules and regulations thereunder pursuant to the Registration
Rights Agreement by and between the Company and each of the Buyers (the
“Registration Rights Agreement”) entered into December 30, 2015.

D. Section 1(z) of the Registration Rights Agreement defines “Initial Filing
Deadline” as “the date which is forty-five (45) calendar days after the Closing
Date.”

E. Section 1(x) of the Registration Rights Agreement defines “Initial
Effectiveness Deadline” as “the date which is the earlier of (x) (i) in the
event that the Initial Registration Statement is not subject to a review by the
SEC, seventy-five (75) calendar days after the Closing Date or (ii) in the event
that the Initial Registration Statement is subject to a review by the SEC,
ninety (90) calendar days after the Closing Date and (y) the fifth
(5th) Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Initial Registration Statement will
not be reviewed or will not be subject to further review; provided, however,
that if the Initial Effectiveness Deadline falls on a Saturday, Sunday or other
day that the SEC is closed for business, the Initial Effectiveness Deadline
shall be extended to the next Business Day on which the SEC is open for
business.”



--------------------------------------------------------------------------------

F. Section 1(cc) of the Registration Rights Agreement defines “Initial Required
Registration Amount” as “ 200% of the sum of (i) of the maximum number of
Conversion Shares issued and issuable pursuant to the Notes assuming a
Conversion Price equal to the lowest of the (x) the Conversion Price (as defined
in the Notes), (y) the Company Conversion Price and (z) the Company
Pre-Installment Conversion Price (each, as defined in the Notes), in each case,
in effect as of the Initial Filing Date or applicable Additional Filing Date, as
applicable, and (ii) the maximum number of Warrant Shares issued and issuable
pursuant to the Warrants, each as of the Trading Day (as defined in the Notes)
immediately preceding the applicable date of determination and all subject to
adjustment as provided in Section 2(f), without regard to any limitations on
conversion, amortization and/or redemption of the Notes or exercise of the
Warrants.”

G. Section 1(g) of the Registration Rights Agreement defines “Additional
Required Registration Amount” as “any Cutback Shares not previously included on
a Registration Statement, all subject to adjustment as provided in Section 2(f),
without regard to any limitations on conversion, amortization and/or redemption
of the Notes or exercise of the Warrants.”

H. The Company’s authorized capital as set forth on its seventh amended and
restated certificate of incorporation, as amended (the “Certificate of
Incorporation”), consists of, (i) 200,000,000 shares of common stock, par value
$0.0001 per share and (ii) 5,000,000 shares of preferred stock, par value $0.001
per share.

I. As of the date of this Amendment Agreement, the Initial Required Registration
Amount would exceed the Company’s authorized capital as set forth in the
Certificate of Incorporation.

J. On January 28, 2016, the Company filed a preliminary proxy statement on
Schedule 14A to, among other things, seek stockholder approval to approve an
amendment to the Certificate of Incorporation to effect a reverse stock split of
the Company’s issued and outstanding shares of Common Stock at a ratio between
1-to-20 and 1-to-35.

K. The Company desires to amend the definitions of “Initial Filing Deadline” and
“Initial Effectiveness Deadline” in the Registration Rights Agreement to such
date as to permit the Company to, (i) complete a public offering of its shares
of common stock and common stock purchase warrants pursuant to the terms set
forth in the Company’s Registration Statement on Form S-1 (333-201596), and file
its Annual Report on Form 10-K for the year ended December 31, 2015 including,
once prepared, the Company’s audited annual financial statements for that
period.

L. The Company desires to amend the definitions of “Initial Required
Registration Amount” and “Additional Required Registration Amount” in the
Registration Rights Agreement to limit such number of shares the Company is
required to register on the Initial Registration Statement (as defined in the
Registration Rights Agreement) to a number not exceeding the number of
authorized shares of common stock set forth in the Company’s Certificate of
Incorporation that are either reserved for

 

- 2 -



--------------------------------------------------------------------------------

issuance pursuant to the Notes and Warrants or are unreserved shares of common
stock until such date as the Company’s stockholders approve an amendment to the
Certificate of Incorporation to increase the Company’s authorized capital
thereby making more authorized and unreserved shares of common stock available
for registration.

M. In compliance with Section 10 of the Registration Rights Agreement and in
compliance with Section 9(e) of the SPA in regard to Section 6(b) below for the
waiver of an Event of Default (as defined in the Notes) under the Notes, this
Amendment Agreement shall only be effective upon the execution and delivery of
this Amendment Agreement and agreements in form and substance identical to this
Amendment Agreement (the “Other Amendment Agreements”) by other holders of
Registrable Securities (as defined in the SPA) (each an “Other Holder”)
representing on the Closing Date at least fifty-one percent (51%) of the
aggregate number of Registrable Securities issued or issuable under the Cash
Notes and Cash Warrants issued on the Closing Date and shall include Hudson Bay
so long as Hudson Bay and/or any of its affiliates collectively hold at least
five percent (5%) of the Registrable Securities, in the aggregate (the “Required
Holders”) (such time, the “Effective Time”).

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Initial Filing Deadline. Section 1(z) of the Registration Rights Agreement is
amended such that “Initial Filing Deadline” is now defined as “February 29,
2016.”

2. Initial Effectiveness Deadline. Section 1(x) of the Registration Rights
Agreement is amended such that “Initial Effectiveness Deadline” is now defined
as “the date which is the earlier of (x) (i) in the event that the Initial
Registration Statement is not subject to a review by the SEC, March 30, 2016 or
(ii) in the event that the Initial Registration Statement is subject to a review
by the SEC, April 14, 2016 and (y) the fifth (5th) Business Day after the date
the Company is notified (orally or in writing, whichever is earlier) by the SEC
that such Initial Registration Statement will not be reviewed or will not be
subject to further review; provided, however, that if the Initial Effectiveness
Deadline falls on a Saturday, Sunday or other day that the SEC is closed for
business, the Initial Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.”

3. Initial Required Registration Amendment. Section 1(cc) of the Registration
Rights Agreement is amended such that “Initial Required Registration Amount” is
now defined as “200% of the sum of (i) of the maximum number of Conversion
Shares issued and issuable pursuant to the Notes assuming a Conversion Price
equal to the lowest of the (x) the Conversion Price (as defined in the Notes),
(y) the Company Conversion Price and (z) the Company Pre-Installment Conversion
Price (each, as defined in the Notes), in each case, in effect as of the Trading
Day immediately preceding the Initial Filing Date or the applicable Additional
Filing Date, as applicable and (ii) the maximum number of Warrant Shares issued
and issuable pursuant to the Warrants, each as of the Trading Day immediately
preceding the Initial Filing Date or the applicable Additional Filing Date, as
applicable, and all subject to adjustment as provided in Section 2(f), without
regard to any limitations on conversion, amortization and/or

 

- 3 -



--------------------------------------------------------------------------------

redemption of the Notes or exercise of the Warrants, provided however that, in
the event the Initial Required Registration Amount calculated as of the Trading
Day immediately preceding the filing date of the Initial Registration Statement
or any Additional Registration Statements exceeds the number of authorized
shares of common stock as set forth in the Certificate of Incorporation that are
either reserved for issuance pursuant to the Notes and Warrants or are
unreserved shares of common stock of the Company, on such date, the Initial
Required Registration Amount shall be reduced, pursuant to the provisions of
Section 2(c) of the Registration Rights Agreement, to a number of shares of
common stock that is at least 85,000,000 and, to the extent greater than
85,000,000, such number of shares of common stock that equals the maximum number
of authorized shares of common stock as set forth in the Certificate of
Incorporation that are either reserved for issuance pursuant to the Notes and
Warrants or are unreserved shares of common stock of the Company as of the
Trading Day immediately preceding the filing date of the Initial Registration
Statement or any Additional Registration Statements, provided further that, from
the date hereof through 11:59:59 pm New York time on March 31, 2016,
notwithstanding anything to the contrary contained herein, the Initial Required
Registration Amount shall equal 85,000,000 shares of common stock. Any shares of
common stock that would have been included in an Initial Registration Statement
or any Additional Registration Statements as part of the Initial Required
Registration Amount but for a reduction in such number of shares of common stock
pursuant to the provisions above regarding the Company’s authorized shares of
common stock as set forth in the Certificate of Incorporation that are either
reserved for issuance pursuant to the Notes and the Warrants or are unreserved
shares of common stock of the Company will be deemed to be Cutback Shares for
determining any Additional Required Registration Amount.”

4. Additional Required Registration Amount. Section 1(g) of the Registration
Rights Agreement is amended such that “Additional Required Registration Amount”
is now defined as “Cutback Shares not previously included on a Registration
Statement, all subject to adjustment as provided in Section 2(f), without regard
to any limitations on conversion, amortization and/or redemption of the Notes or
exercise of the Warrants provided however that, in the event the Additional
Required Registration Amount calculated as of the Trading Day immediately
preceding the the filing date of any Additional Registration Statements exceeds
the number of authorized shares of common stock of the Company as set forth in
the Certificate of Incorporation that are either reserved for issuance pursuant
to the Notes and the Warrants or are unreserved shares of common stock, on such
date, the Additional Required Registration Amount shall be reduced, pursuant to
the provisions of Section 2(c) of the Registration Rights Agreement, to a number
of shares of common stock equal to the number of authorized shares of common
stock of the Company as set forth in the Certificate of Incorporation that are
either reserved for issuance pursuant to the Notes and the Warrants or are
unreserved shares of common stock as of the Trading Day immediately preceding
the filing date of any Additional Registration Statement, which number together
with the number of shares registered for resale by the Initial Registration
Statement that is declared effective by the SEC shall not be less than
85,000,000.

5. Covenant Regarding Reservation of Shares. Except for shares of common stock
reserved for issuance pursuant to the provisions of securities of the Company
outstanding and as in effect on the date of this Amendment Agreement and shares
of common stock to be issued and reserved for issuance pursuant to the terms of
the securities to be offered and sold by

 

- 4 -



--------------------------------------------------------------------------------

the Company under its public offering under its Form S-1 Registration Statement
(No. 333-207761) without giving effect to any subsequent amendment to the terms
of such securities after the date they are issued, the Company shall not reserve
for issuance any shares of its common stock under its authorized capital unless
(i) a number of shares of common stock equal to least 120,000,000 or such
additional number of shares of Common Stock as shall then be necessary to effect
the conversion of all of the Notes and the exercise of all of the Warrants then
outstanding (in each case, without regard to any limitations on conversions or
exercises) have been reserved for the issuance of common stock pursuant to the
terms of the Notes and Warrants and (ii) all shares of common stock required to
be registered on that date pursuant to the terms of the Registration Rights
Agreement, as amended, without giving effect to any cutbacks provided for in
Section 1(cc) or Section 1(g) of the Registration Rights Agreement, as amended,
related to a reduction due to insufficient authorized and unreserved shares of
common stock have been either registered under an effective Registration
Statement or filed with the SEC under a Registration Statement within the
timeframe required for such filing under the Registration Rights Agreement and
the Company has no reason to believe such Registration Statement will not be
made effective by the applicable deadline set forth in the Registration Rights
Agreement. The Company shall not issue securities pursuant to the public
offering under the Company’s Registration Statement (No. 333-207761) to the
extent that the issuance of such securities (or the shares of common stock
underlying such securities) would cause the number of shares of common stock
reserved for issuance under the Notes and Warrants to be less than 85,000,000.

6. Waiver. The Holder hereby waives, (a) with the intention that upon the
satisfaction of the requirements of Section 10 of the Registration Rights
Agreement such waiver will be binding for all Other Holders, (i) any breach of
the Registration Rights Agreement prior to the date hereof under Section 2(a) of
the Registration Rights Agreement for the Company’s failure to file the Initial
Registration Statement (as defined in the Registration Rights Agreement) by the
Initial Filing Deadline, prior to this Amendment Agreement and (ii) the Holder’s
right to Registration Delay Payments (as defined under the Registration Rights
Agreement) prior to the date hereof for the Company’s failure to file the
Initial Registration Statement (as defined in the Registration Rights Agreement)
by the Initial Filing Deadline, prior to this Amendment Agreement, and (b) with
the intention that upon the satisfaction of the requirements of Section 19 of
the Notes such waiver will be binding for all Other Holders, any Event of
Default (as defined in the Notes) under Section 4(a)(i) thereof for the
Company’s failure to file the Initial Registration Statement (as defined in the
Registration Rights Agreement) by the Initial Filing Deadline, prior to this
Amendment Agreement.

7. Acknowledgments. The Company hereby confirms and agrees that (i) except with
respect to the amendments set forth in Sections 1, 2, 3 and 4 above as of the
Effective Time, the Registration Rights Agreement shall continue to be, in full
force and effect; (ii) the execution, delivery and effectiveness of this
Amendment Agreement shall not operate as an amendment of any right, power or
remedy of the Holder except to the extent set forth herein. As of the Effective
Time, the Registration Rights Agreement will be deemed to be fully amended and
restated to reflect the amendments set forth in Sections 1, 2, 3 and 4 above.

8. Fees And Expenses. The Company shall reimburse the Holder for its legal fees
and expenses in connection with the preparation and negotiation of this
Amendment Agreement and transactions contemplated thereby, by paying any such
amount to Schulte Roth

 

- 5 -



--------------------------------------------------------------------------------

& Zabel LLP (the “Holder Counsel Expense”) by wire transfer of immediately
available funds in accordance with the written instructions of Schulte Roth &
Zabel LLP delivered to the Company. The Holder Counsel Expense shall be paid by
the Company whether or not the transactions contemplated by this Agreement are
consummated. Except as otherwise set forth above, each party to this Amendment
Agreement shall bear its own expenses in connection with the transactions
contemplated hereby.

9. No Material, Nonpublic Information. The Company hereby agrees and
acknowledges that the transactions contemplated by this Amendment Agreement do
not constitute material, nonpublic information of the Company or any of its
Subsidiaries and that any and all confidentiality or similar obligations under
any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and each Holder or any of its affiliates,
on the other hand, have terminated prior to the date hereof. The Company shall
not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, affiliates, employees and agents, not to,
provide any Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of such Holder. To the extent that the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates employees or agents delivers any material, non-public information to
any Holder without such Holder’s consent, the Company hereby covenants and
agrees that such Holder shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents with respect to, or a duty to the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents not to trade on the basis of, such material, non-public
information. The Company understands and confirms that the Holder will rely on
the foregoing representations in effecting transactions in securities of the
Company.

10. Independent Nature of Holder Obligations and Rights. The obligations of the
Holder under this Amendment Agreement are several and not joint with the
obligations of any Other Holder, and the Holder shall not be responsible in any
way for the performance of the obligations of any Other Holder under any Other
Amendment Agreement. Nothing contained herein or in any Other Amendment
Agreement, and no action taken by the Holder pursuant hereto, shall be deemed to
constitute the Holder and Other Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holder and Other Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Amendment
Agreement or any Other Amendment Agreement and the Company acknowledges that the
Holders are not acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Amendment Agreement or any Other
Amendment Agreement. The Company and the Holder confirm that the Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Amendment Agreement or, any Other
Amendment Agreement, and it shall not be necessary for any Other Holder to be
joined as an additional party in any proceeding for such purpose.

 

- 6 -



--------------------------------------------------------------------------------

11. No Third Party Beneficiaries. This Amendment Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

12. Counterparts. This Amendment Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument. In the
event that any signature is delivered by facsimile transmission or by an e-mail
which contains a portable document format (.pdf) file of an executed signature
page, such signature page shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

13. No Strict Construction. The language used in this Amendment Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

14. Headings. The headings of this Amendment Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Amendment Agreement.

15. Severability. If any provision of this Amendment Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Amendment Agreement so long as this Amendment Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

16. Amendments. No provision of this Amendment Agreement may be amended other
than by an instrument in writing signed by the Company and the Required Holders.

17. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment Agreement and the consummation of the transactions
contemplated hereby.

 

- 7 -



--------------------------------------------------------------------------------

18. Notice. Whenever notice is required to be given under this Amendment
Agreement, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the SPA.

19. Successors and Assigns. This Amendment Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.

20. Capitalized Terms. Capitalized terms used herein and not otherwise defined
herein shall have the respective meaning set forth in the Registration Rights
Agreement.

21. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Amendment
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Amendment Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AMENDMENT AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

[Signature Pages Follow]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Amendment Agreement to be duly executed as of
the date first written above.

 

COMPANY: GREAT BASIN SCIENTIFIC, INC. By:  

 

Name:   Ryan Ashton Title:   President, CEO

[Signature Page to Registration Rights Amendment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Amendment Agreement to be duly executed as of
the date first written above.

 

HOLDER: By:  

 

Name:   Title:    

 

[Signature Page to Registration Rights Amendment Agreement]